number release date id office uilc cca_2010062215424750 ---------------- from --------------------- sent tuesday date pm to cc subject bapcpa days or days there appears to be some confusion in the e-mail chain below about the role that the six month provision in sec_6503 and the day provision appearing in the flush language below b c a g play in bankruptcy tax law administration this will hopefully clarify the difference between the two in pertinent part sec_6503 governs the suspension of the period of limitations on collection under sec_6502 when a bankruptcy case exists it provides that the period of limitations on collection shall be suspended for the period the service is prohibited from collection by reason of the bankruptcy case and for months thereafter in practical terms sec_6502 means that when the service cannot collect a tax_liability because bankruptcy law forbids it for example when the automatic_stay is in effect or in the case of a chapter bankruptcy during the post-confirmation period in which the service's claim is allowed the confirmed plan provides for full payment of the tax debt and the plan is not in substantial default then the period of limitations on collection will not run during that period and once it resumes running the service can add months to the unexpired time number of days remaining on the original statute as of the bankruptcy petition date and that total is added to the discharge or dismissal date or the date the stay was lifted to establish the new csed see irm the flush statutory language that follows b c a g but is not limited to subparagraph a g deals with a different aspect of bankruptcy tax_administration this section is concerned with the calculating the lookback periods for the classification of priority claims all of the time periods in paragraph b c a for determining the priority status which include income taxes the year period and the day period employment_taxes year period and excise_taxes year period are suspended while collection is stayed or prohibited during the following periods plu sec_90 days while the automatic_stay is in effect in a prior bankruptcy proceeding during the pendency of a collection_due_process cdp request hearing and appeal during the existence of a confirmed bankruptcy plan in summary the flush language following b c a g suspends the running of the lookback periods that help define priority taxes if any of these events took place within those periods as a caveat since the young decision was handed down we no longer argue in any case that the suspension of the priority lookback periods includes the 6_month period as some circuits had held prior to young for bankruptcy cases filed before date there is no add-on period for bankruptcy cases filed on or after date the day period is the applicable_period to add to the suspension of the priority periods under the flush language of bc a we hope this helps if you have further questions or comments please contact -------------------------at ------------------
